Citation Nr: 1630149	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy, as secondary to a service-connected disability.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, as secondary to a service-connected disability.

4.  Entitlement to service connection for right upper extremity peripheral neuropathy, as secondary to a service-connected disability.

5.  Entitlement to service connection for left upper extremity peripheral neuropathy, as secondary to a service-connected disability.

6.  Entitlement to service connection for hypogonadism, as secondary to a service-connected disability.

7.  Entitlement to service connection for high cholesterol (claimed as hyperlipidemia).

8.  Entitlement to a rating in excess of 70 percent for depressive disorder.

9.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

10.  Entitlement to a rating in excess of 10 percent for hypertension.

11.  Entitlement to a rating in excess of 10 percent for cervical spine disc bulges, spurring, and degenerative joint disease.

12.  Entitlement to a rating in excess of 10 percent for right knee Grade I chondromalacia.

13.  Entitlement to a rating in excess of 10 percent for hiatal hernia.

14.  Entitlement to a rating in excess of 10 percent for status post surgery for a left knee meniscus tear.

15.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.

16.  Entitlement to a compensable rating for left knee scars.

17.  Entitlement to an effective date earlier than May 4, 2009, for the award of service connection for depressive disorder.

18.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) prior to May 4, 2009. 

19.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1988 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2010 and March 2012 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In correspondence dated in March 2016 the Veteran withdrew his request for a personal hearing.

The Board notes that a January 2013 rating decision granted an increased 70 percent for depressive disorder effective from May 4, 2009.  A January 2013 statement of the case also noted, in essence, that the Veteran's claim for TDIU was moot in light of the 100 percent combined service-connected disability rating effective from May 4, 2009, which was a greater benefit.  The issue of entitlement to a TDIU prior to May 4, 2009, was not addressed.

The Board also notes that the Veteran's March 2016 correspondence clarified the issues for which continued appellate review was requested and specifically identified those matters as entitlement to TDIU prior to May 4, 2009, and entitlement to SMC after May 4, 2009.  Although these specific issues were not addressed in a statement of the case, they are found to have been part and parcel of the increased rating issues developed for appellate review.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim, however, is generally a matter within VA discretion.  Id. at 455, n. 7.  It is significant to note that entitlement to SMC may be raised during the disability evaluation stage without the need for a separate claim.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (citing Akles v. Derwinski, 1 Vet. App. 118, 121 (1991)).  The TDIU and SMC issues listed on the title page of this decision are found to be more appropriately addressed as separate issues on appeal.  


FINDINGS OF FACT

1.  In correspondence received in March 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his attorney, that he wished to withdraw his appeal as to the issues of entitlement to service connection for gastritis, right and left lower and upper extremity peripheral neuropathy, hypogonadism, and high cholesterol, entitlement to increased ratings for depressive disorder, type II diabetes mellitus, hypertension, cervical spine disability, right and left knee disabilities, hiatal hernia, degenerative disc disease of the thoracolumbar spine, left knee scars, and entitlement to an effective date earlier than May 4, 2009, for the award of service connection for depressive disorder.

2.  The Veteran is shown to have been unable to secure or follow a substantially gainful occupation as a result of his combined service-connected disabilities during the period from May 1, 2008, to May 4, 2009.

3.  The evidence does not demonstrate that a 100 percent disability rating was assigned for a single service-connected disability, that a TDIU is warranted based upon a single service-connected disability during the period from May 1, 2008, to May 4, 2009, nor that the Veteran is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.

4.  A TDIU as a result of a single service-connected disability after May 4, 2009, may not be assigned as a matter of law due to the combined schedular total rating.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issues of entitlement to service connection for gastritis, right and left lower and upper extremity peripheral neuropathy, hypogonadism, and high cholesterol, entitlement to increased ratings for depressive disorder, type II diabetes mellitus, hypertension, cervical spine disability, right and left knee disabilities, hiatal hernia, degenerative disc disease of the thoracolumbar spine, left knee scars, and entitlement to an effective date earlier than May 4, 2009, for the award of service connection for depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a TDIU for the period from May 1, 2008, to May 4, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).

3.  The criteria for entitlement to SMC have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  

In correspondence received in March 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran's attorney that he wished to withdraw his appeal as to the issues of entitlement to service connection for gastritis, right and left lower and upper extremity peripheral neuropathy, hypogonadism, and high cholesterol, entitlement to increased ratings for depressive disorder, type II diabetes mellitus, hypertension, cervical spine disability, right and left knee disabilities, hiatal hernia, degenerative disc disease of the thoracolumbar spine, left knee scars, and entitlement to an effective date earlier than May 4, 2009, for the award of service connection for depressive disorder.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The provisions of 38 C.F.R. § 3.159 pertinent to the present appeal are unaffected by the recent decision in Noah v. McDonald, No. 15-0334, (Vet. App. Jun. 10, 2016), and there is no prejudice to the Veteran in finding that the duty to notify has been met.  See June 2009, August 2009, November 2009, and December 2010 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

TDIU

VA regulations provide that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

For the TDIU purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  

For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

The pertinent evidence of record shows that service connection has been established for depressive disorder (70 percent effective from May 4, 2009), sleep apnea (50 percent effective from May 1, 2008), type II diabetes mellitus with trace hematuria (20 percent effective from May 1, 2008), Grade I chondromalacia of the right knee (10 percent effective from May 1, 2008), status post surgery of the left shoulder for repair of tears to the infraspinatus tendon and glenoid labral associated with a left shoulder strain (10 percent effective from May 1, 2008), degenerative disc disease of the thoracolumbar spine, left knee scars (10 percent effective from May 1, 2008), cervical spine disc bulges and spurring and degenerative joint disease (10 percent effective from May 1, 2008), status post surgery on the left knee for meniscus tear (10 percent effective from May 1, 2008), plantar fasciitis associated with status post fracture of the right fifth toe and status post surgery of the right fourth toe for bone spur removal (10 percent effective from May 1, 2008), plantar fasciitis of the left foot (10 percent effective from May 1, 2008), tinnitus (10 percent effective from May 1, 2008), hypertension (10 percent effective from May 1, 2008), hiatal hernia (10 percent effective from May 1, 2008), bilateral eyelid dermatochalasis (0 percent effective from May 1, 2008), left ear hearing loss (0 percent effective from May 1, 2008), status post umbilical hernia surgery with residual scar (0 percent effective from May 1, 2008), status post removal of a right buttock cyst with residual scar (0 percent effective from May 1, 2008), left knee scars (0 percent effective from May 1, 2008), left shoulder scars (0 percent effective from May 1, 2008), right fourth toe scar (0 percent effective from May 1, 2008), psoriasis of the bilateral elbows, left chest, and bilateral legs (0 percent effective from May 1, 2008), and paresthesia of the left ear skin (0 percent effective from May 1, 2008).  The Veteran's combined schedular service-connected disability rating was 90 percent from May 1, 2008, and 100 percent from May 4, 2009.

The Veteran reported that he had only worked odd jobs since his retirement from active service and that he was unemployable.  In a July 2009 statement his spouse, a registered nurse, described problems the Veteran had experienced with his diabetes and chronic pain due to his shoulder, knee, back, and neck disabilities.  She stated he had become almost house bound and could not work or drive long distances due to his diabetes.  In his October 2010 TDIU application the Veteran reported that he had completed high school and that he had various duties during active service.  

The medical evidence of record includes a January 2009 VA examination report wherein the Veteran reported he was working part-time as a handyman.  He denied any restrictions in his employment activities related to diabetes mellitus and reported he had no restrictions in his normal activities of daily living related to diabetes mellitus.  VA examinations in April 2010 found his right knee and hiatal hernia disabilities had significant effects on his usual occupation and impacted occupational activities due to poor social interactions, mobility problems with lifting and carrying, weakness or fatigue, decreased lower extremity strength, and pain.  The effects on his usual daily activities were noted to be severe to exercise, sports, recreation, and feeding; moderate to chores, traveling, and toileting; and mild to shopping, bathing, dressing, and grooming.  A May 2010 VA examination report noted he worked odd jobs and had not worked full time since August 2008.  He stated he could not work due to his diabetes mellitus and back and knee pain.  

SSA records show a May 2011 determination found the Veteran was not disabled.  A January 2011 physical residual functional capacity assessment provided diagnoses of cervical spondylosis, osteoarthrosis, and chronic pain syndrome.  The examiner noted limitations to lifting and carrying (10 pounds), standing and/or walking (at least 2 hours in an 8-hour workday); and sitting (about 6 hours in an 8-hour workday).  There were occasional postural limitations, but no manipulative limitations, visual limitations, or communicative limitations.  The examiner found there was no medically determinable impairment.

A September 2011 private physical medicine and rehabilitation evaluation noted the Veteran reported having developed neck, back, left shoulder, and bilateral knee problems during active service in his duties as a sonar technician.  He also complained of persistent and severe neck and low back pain requiring narcotic pain medication since shortly after his discharge from service.  The examiner found that the Veteran had been unable to secure and maintain a substantially gainful occupation, even sedentary work, as a result of his service-connected musculoskeletal injuries which in combination significantly limited his ability to sit, stand, and walk.

Based upon the evidence of record, the Board finds the Veteran met the schedular criteria for a TDIU effective from May 1, 2008, either as a result of his 50 percent rating for sleep apnea and other assigned ratings or for the combination of orthopedic body system ratings greater than 40 percent under the provisions of 38 C.F.R. § 4.16(a) that for the purpose of assigning a TDIU may be considered as one disability.  The Board further finds that the overall evidence demonstrates that he was unable to secure or follow a substantially gainful occupation as a result of his combined service-connected disabilities during the period from May 1, 2008, to May 4, 2009.  

The evidence, however, does not show that he was unemployable as a result of any single service-connected disabilities during the applicable period from May 1, 2008, to May 4, 2009.  Although a September 2011 private psychiatric evaluation found the Veteran was unfit for full or part-time employment in any occupation at that time due to the magnitude of his psychological symptoms alone, there is no indication of a VA service connection claim for a psychiatric disorder prior to May 4, 2009, and the Veteran's has withdrawn his appeal for an earlier effective date.  Therefore, entitlement to a TDIU for the period from May 1, 2008, to May 4, 2009, is granted.  

Special Monthly Compensation

SMC is awarded to a Veteran who, as a result of service-connected disabilities, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014).  

SMC is provided if a Veteran, as the result of service-connected disability, has the anatomical loss or loss of use of both hands, or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m) (West 2014).

SMC is provided if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing natural elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n) (West 2014).

SMC is provided if a Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of 38 U.S.C.A. § 1114, no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 20/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms with factors that prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(o) (West 2014).

SMC is provided if in the event a Veteran's service-connected disabilities exceed the requirements for any of the rates prescribed, VA may allow the next higher rate or an intermediate rate, subject to an identified maximum.  In the event a veteran has suffered service-connected blindness with 5/200 visual acuity or less and (1) has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at no less than 30 percent disabling, VA shall allow the next higher rate, or (2) has also suffered service-connected total deafness in one ear or service-connected anatomical loss or loss of use of one hand or one foot, VA shall allow the next intermediate rate, subject to an identified maximum.  In the event the veteran has suffered service-connected blindness, having only light perception or less, and has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 10 or 20 percent disabling, VA shall allow the next intermediate rate, subject to an identified maximum.  In the event the veteran has suffered the anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities, VA shall allow the next higher rate or intermediate rate.  38 U.S.C.A. § 1114(p) (West 2014).

If any Veteran, otherwise entitled to compensation authorized under 38 U.S.C.A. § 1114(o), at the maximum rate authorized under subsection 38 U.S.C.A. § 1114(p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) of 38 U.S.C.A. § 1114 and at the rate authorized under subsection (k) of 38 U.S.C.A. § 1114, is in need of regular aid and attendance, then, in addition to such compensation (1) the veteran shall be paid a monthly aid and attendance allowance; or (2) if the veteran, in addition to such need for regular aid and attendance, is in need of a higher level of care, such veteran shall be paid a monthly aid and attendance allowance, in lieu of the allowance authorized in clause (1), if the Secretary finds that the veteran, in the absence of the provision of such care, would require hospitalization, nursing home care, or other residential institutional care.  38 U.S.C.A. § 1114(r) (West 2014).

SMC is provided if the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound.  For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  38 U.S.C.A. § 1114(s) (West 2014); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that Congress did not intend that a 100% combined rating suffice for a service-connected disability rated as total, but that an award of TDIU, if it based upon a single service-connected disability, is sufficient).  A TDIU rating that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

A person shall be considered to be in need of regular aid and attendance if that person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b) (West 2014).  A person shall be considered to be in need of regular aid and assistance if such person (1) is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home on account of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b) (2015).

The following criteria will be considered in determining whether a Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015).

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  The particular personal function which the Veteran is unable to perform should be considered in connection with his or her condition as a whole and it is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

In this case, the Veteran asserted in a February 2013 VA form 9 that entitlement to SMC under 38 U.S.C.A. § 1114(s) was warranted based upon the fact that his service-connected psychiatric disability made him eligible for a TDIU and he had additional combined ratings of 60 percent.  In a January 2015 VA form 9 also asserted that SMC under 38 U.S.C.A. § 1114(l) was warranted based upon the need for aid and attendance.

The pertinent evidence of record shows that upon VA examination in April 2008 the Veteran reported he was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, walk, and shop.  He stated he was unable to garden or push a lawnmower due to pain.  The examiner noted he was well developed, well nourished, and in no acute distress.  Posture and gait were within normal limits and no assistive devices were used for ambulation.  

A January 2009 VA examination report  noted the Veteran denied any restrictions in his employment activities related to diabetes mellitus and reported he had no restrictions in his normal activities of daily living related to diabetes mellitus.  VA examinations in April 2010 found effects on his usual daily activities due to the examined service-connected disabilities were severe to exercise, sports, recreation, and feeding; moderate to chores, traveling, and toileting; and mild to shopping, bathing, dressing, and grooming.  


SSA records show a May 2011 determination found the Veteran was not disabled.  A January 2011 physical residual functional capacity assessment provided diagnoses of cervical spondylosis, osteoarthrosis, and chronic pain syndrome.  The examiner noted limitations to lifting and carrying (10 pounds), standing and/or walking (at least 2 hours in an 8-hour workday); and sitting (about 6 hours in an 8-hour workday).  There were occasional postural limitations, but no manipulative limitations, visual limitations, or communicative limitations.  

In a July 2009 statement the Veteran's spouse, a registered nurse, described problems the Veteran had experienced with his diabetes and chronic pain due to his shoulder, knee, back, and neck disabilities.  She also stated he had become almost house bound and could not work or drive long distances due to his diabetes.

A September 2011 private psychiatric evaluation noted the Veteran reported having difficulty starting and finishing simple self-care and household tasks and that he rarely drove.  A September 2011 private physical medicine and rehabilitation evaluation noted he complained of persistent and severe neck and low back pain requiring narcotic pain medication and found that his service-connected musculoskeletal injuries, in combination, significantly limited his ability to sit, stand, and walk.  

Based upon the evidence of record, the Board finds a total (100 percent) disability rating is not assigned for a single service-connected disability, that a TDIU is not warranted based upon a single service-connected disability during the period from May 1, 2008, to May 4, 2009, and that the Veteran is not permanently bedridden nor does he have such significant disabilities as to be in need of regular aid and attendance.  The Board further finds that a TDIU as a result of a single service-connected disability after May 4, 2009, may not be assigned in this case as a matter of law due to the combined schedular total rating assigned effective from that date.  See 38 C.F.R. § 4.16(a).  While it is possible for a veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions, it is not possible for a TDIU to be assigned after a schedular total rating is assigned.  See e.g., Bradley, 22 Vet. App. at 293.  The criteria for the assignment of SMC under applicable VA law in this case are not met.

Although the Veteran contends, in essence, that SMC is warranted based upon the need of regular aid and attendance, the Board finds the overall evidence of record does not demonstrate that he is a patient in a nursing home or is blind.  There is likewise no that he is unable to dress or undress himself or to keep himself ordinarily clean and presentable, that he has a frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid, that he is unable to feed himself through the loss of coordination of upper extremities or through extreme weakness, that he is unable to attend to the wants of nature, or that he has an incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  There is no evidence of the anatomical loss or loss of use of both feet, or of one hand and one foot, or blindness in both eyes, with 5/200 visual acuity or less, or that he is permanently bedridden.  Although the Veteran's spouse has asserted that he was almost house bound due to his diabetes, the overall evidence does not show he has been substantially confined to his house or immediate premises due to a service-connected disability or disabilities which that is reasonably certain to remain throughout his lifetime.  The September 2011 private psychiatric evaluation is indicative of some difficulty with self-care, but not a substantial confinement in the home.  Therefore, the Board finds the appeal as to entitlement to SMC must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


	(ORDER ON NEXT PAGE)



ORDER

The appeal for entitlement to service connection for gastritis is dismissed.

The appeal for entitlement to service connection for right lower extremity peripheral neuropathy, as secondary to a service-connected disability, is dismissed.

The appeal for entitlement to service connection for left lower extremity peripheral neuropathy, as secondary to a service-connected disability, is dismissed.

The appeal for entitlement to service connection for right upper extremity peripheral neuropathy, as secondary to a service-connected disability, is dismissed.

The appeal for entitlement to service connection for left upper extremity peripheral neuropathy, as secondary to a service-connected disability, is dismissed.

The appeal for entitlement to service connection for hypogonadism, as secondary to a service-connected disability, is dismissed.

The appeal for entitlement to service connection for high cholesterol (claimed as hyperlipidemia) is dismissed.

The appeal for entitlement to a rating in excess of 70 percent for depressive disorder is dismissed.

The appeal for entitlement to a rating in excess of 20 percent for type II diabetes mellitus is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for hypertension is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for cervical spine disc bulges, spurring, and degenerative joint disease is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for right knee Grade I chondromalacia is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for hiatal hernia is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for status post surgery for a left knee meniscus tear is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine is dismissed.

The appeal for entitlement to a compensable rating for left knee scars is dismissed.

The appeal for entitlement to an effective date earlier than May 4, 2009, for the award of service connection for depressive disorder is dismissed.

Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) for the period from May 1, 2008, to May 4, 2009, is granted, subject to the regulations governing the payment of monetary awards. 

Entitlement to SMC is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


